Citation Nr: 1111855	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-50 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for adjustment disorder with posttraumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971, including a tour in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, internal fungus, skin cancer, bad cholesterol, and sleep control.  The RO granted his claim for service connection for adjustment disorder with PTSD symptoms and assigned an initial disability rating of 10 percent retroactively effective from December 16, 2008, the date of receipt of his claim.  The RO also granted his claim for service connection for diabetes mellitus associated with herbicide exposure and assigned an initial disability rating of 10 percent retroactively effective from March 6, 2009, the date of receipt of this additional claim.  In his August 2009 Notice of Disagreement (NOD), the Veteran contested the denial of his claim for service connection for bilateral hearing loss, but not any of the other service-connection claims that were denied.  He also indicated he wants an initial disability rating higher than 10 percent for his adjustment disorder with PTSD symptoms.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran timely appeals the initial rating assigned following the granting of service connection, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  So, in November 2009, the RO issued a Statement of the Case (SOC) only addressing these two claims.  And that same month, the Veteran submitted a timely Substantive Appeal (VA Form 9), perfecting his appeal of these claims to the Board.  38 C.F.R. § 20.200 (2010).

Although the Veteran initially indicated on his November 2009 VA Form 9 that he wanted a hearing before a Veterans Law Judge of the Board at the Board's offices in Washington, DC (Central Office hearing), he has since submitted an April 2010 letter indicating he longer wants a hearing.  Therefore, his hearing request has been withdrawn.  38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  The probative, i.e., competent and credible, evidence of record indicates the 
Veteran's bilateral hearing loss is not attributable to his military service - including specifically to exposure to excessive noise (acoustic trauma) during his service.  

2.  Throughout the entire period at issue, the Veteran's adjustment disorder with PTSD symptoms has caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria are met for a higher initial rating of 30 percent, but no greater, for the adjustment disorder with PTSD symptoms.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9440 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in January and April 2009, the RO advised the Veteran of the evidence needed to substantiate his claims and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that these letters also informed him that a downstream disability rating and effective date would be assigned if his underlying claims for service connection were eventually granted - which his adjustment disorder with PTSD symptoms was.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Consider, as well, that the RO issued those VCAA notice letters prior to initially adjudicating his claims in July 2009, the preferred sequence, so there was no timing error or defect in the provision of those VCAA notices.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

Moreover, regarding the claim for a higher initial rating for the adjustment disorder with PTSD symptoms, keep in mind this claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, since granted.  And he has appealed a downstream issue, the initial rating assigned, so his initial underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been fulfilled.  Goodwin v. Peake, 22 Vet App 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this circumstance, once a NOD has been filed, for example contesting a downstream issue such as the initial disability rating assigned, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of his claim.  And he received this required SOC in November 2009 discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  And, in any event, as mentioned, the RO already had sent him Dingess notice in January and April 2009 concerning the downstream disability rating and effective date elements of his claims.

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, and VA treatment records - including the reports of his VA Compensation and Pension Examination (C&P Exam) assessing the etiology and severity of his bilateral hearing loss and adjustment disorder with PTSD symptoms.  Furthermore, his most recent VA C&P Exam concerning his adjustment disorder with PTSD symptoms was in June 2009, so relatively recently, and most importantly provides the information needed to properly rate this disability such that reexamination is not needed.  38 C.F.R. §§ 3.327, 4.2.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has held that the mere passage of time does not, in and of itself, require a new examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussed in the context of a claim for service connection, rather than a claim for an increased rating for an already service-connected disability).  But see, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (discussing when re-examination is required in claims for increased ratings).  

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions, like sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 

to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

Concerning claims for hearing loss, in particular, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be at a certain level of severity to be considered an actual ratable disability.

Under VA regulation, hearing loss only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the Veteran's June 2009 VA C&P Exam confirms he has the required diagnosis of bilateral (i.e., right and left ear) sensorineural hearing loss.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
75
90
LEFT
10
5
20
70
95

His speech recognition scores were 80 and 88 percent in his right and left ears, respectively.

Consequently, the Veteran has sufficiently severe bilateral hearing loss to be considered a ratable disability under 38 C.F.R. § 3.385.  Thus, the determinative issue is whether this current bilateral sensorineural hearing loss is somehow attributable to his military service or, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Concerning this, the Veteran attributes his bilateral hearing loss to repeated exposure to excessively loud noise from weapons fire and aircraft - particularly while serving in Vietnam as a door gunner.  See his November 2009 VA Form 9.

The Veteran's military personnel records confirm his tour in Vietnam and that one of his military occupational specialties (MOS) was door gunner.  And so, the Board finds there is credible evidence he sustained the type of acoustic trauma claimed in service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  But even though the record establishes he has a bilateral hearing loss disability and that he was exposed to excessive noise while in service, he still needs to establish that there is a relationship or correlation between his current bilateral hearing loss disability and that noise exposure during his military service to establish his entitlement to service connection.  And, unfortunately, it is in this crucial respect that his claim fails.

There is no indication the Veteran entered service with pre-existing hearing loss. Indeed, to the contrary, the report of his July 1968 military induction examination indicates his hearing was within normal limits bilaterally.  

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
N/A
15
LEFT
15
10
10
N/A
15

So the competent medical evidence of record establishes he entered service with normal hearing.  See again Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In other words, there is a presumption of soundness at his entry into the military and, thus, no possibility of aggravation of any pre-existing condition during service because there was none.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.


But having said that, there equally was no objective indication of hearing loss at any time during his military service, either, or even to a compensable degree of at least 10-percent disabling within one year of his discharge.

The Veteran's STRs do not show any complaints regarding his hearing in either ear at any time during his active duty service, and there was no indication or diagnosis of hearing loss in either ear at any time during his active duty service - including when reexamined in April 1971 in anticipation of separating from service.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

These unremarkable findings in service, contemporary to the relevant time at issue when he sustained the acoustic trauma from the exposure to excessively loud noise in the manners alleged, including in Vietnam, are probative evidence to be considered against his claim, albeit not altogether dispositive or determinative of his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Also, neither the record nor the Veteran suggests he had sensorineural hearing loss within one year of his discharge from service in April 1971, meaning by April 1972, certainly not to the minimally required degree of at least 10-percent disabling.  See 38 C.F.R. §§ 4.85, 4.86.  Hence, he is not entitled to any presumption regarding in-service incurrence of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

But that said, establishing entitlement to service connection for hearing loss does not require that the Veteran have had a hearing loss disability by the standards of 38 C.F.R. § 3.385 during service or even, as mentioned, within the one-year presumptive period following the conclusion of his service for the initial manifestation of sensorineural hearing loss to a compensable degree.  However, a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to his service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  See also Godfrey v. Derwinski, 2 Vet. App. 352, 357 (1992).

And so, as the record establishes the Veteran sustained acoustic trauma during service and has sufficient bilateral hearing loss currently to be considered a ratable disability by VA standards, there need only be a medically sound basis upon which to attribute his current bilateral hearing loss disability to his military service in order for him to be entitled to service connection.  See id.

Concerning this remaining requirement, though, the report of the Veteran's June 2009 VA C&P Exam indicates his bilateral hearing loss is less likely than not caused by or a result of acoustic trauma during his military service.  So this VA C&P Examiner disassociated the current hearing loss from the noise exposure the Veteran experienced in service.  The exam report explains that his separation audiogram indicated normal hearing, bilaterally, and the medical literature indicates there is no evidence supporting late-onset hearing loss after high-level noise exposure.  So this VA examiner considered it very significant that there was no objective indication or confirmation of hearing loss when the Veteran's hearing was tested for separation from service and, by implication, also considered relevant that there was no such objective indication or confirmation of hearing loss for so long a time after service, either.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

This VA examiner's report is thorough, well-reasoned, and based on an independent review of the relevant evidence - including the Veteran's history and claims file, and an objective clinical evaluation.  Hence, it has the proper foundation and predicate and, therefore, is entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993). 

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  This clearly is not the situation here, though, because the VA examiner readily acknowledged the Veteran experienced noise exposure during his military service, but considered it more significant that, given that noise exposure, there was no objective indication of hearing loss from the report of his audiogram when subsequently examined for separation from service - as, according to the medical literature on this subject matter, should have been the case.

The Board is sympathetic to the Veteran's claim and recognizes that he sincerely believes his hearing loss is attributable to exposure to excessive noise in service.  However, he has not presented any competent and credible medical evidence contradicting or counterbalancing the VA examiner's unfavorable opinion disassociating the current hearing loss from the noise exposure in service.

Therefore, the Board finds that the most probative (i.e., competent and credible) evidence of record indicates the Veteran's bilateral hearing loss is not attributable to his military service - including specifically to exposure to excessive noise (acoustic trauma) during his service.  Moreover, because the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Entitlement to an Initial Disability Rating Higher than 10 Percent for Adjustment Disorder with PTSD Symptoms

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, if, as here, there is disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based upon the facts found.  In other words, the Veteran's rating may be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others.  Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resultant disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by controlled by continuous medication. 38 C.F.R. § 4.130, DC 9440.

The next higher rating, 30 percent, requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

An even higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at p. 32).

According to the DSM-IV, a GAF score in the 61-to-70 range indicates some mild symptoms or some difficulty in social, occupational, or school function, but generally functioning well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.


The report of the Veteran's June 2009 VA C&P Exam indicates he mentioned treating his mental disorder with medication, including anti-depressants, although he was not receiving therapy.  He had no legal history since service, and he had completed a bachelor's degree in business administration.  He had been married for 38 years with grown daughters and 3 grandchildren and had good relationships with all of his family.  He had been working for Coca-Cola, running a warehouse, for the past 9 years.  He and his wife visited their children and their families.  His activities and leisure pursuits were fishing, playing golf, exercising, and doing yard work.  He had no history of suicide attempts, violence, or assaultiveness.  He had no issues with alcohol or substance abuse.  

On mental status evaluation, he was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable.  His speech was clear and coherent.  His attitude toward the examiner was cooperative, relaxed, and attentive.  His affect was appropriate.  His mood was good and euthymic.  His attention was intact.  He was correctly orientated in all spheres - to person, time, and place.  His thought process and content were unremarkable.  He had no delusions or hallucinations.  He understood the outcome of his behavior.  He was of average intelligence.  He understood that he had a problem.  He had a sleep impairment that interfered with his daily activity.  He reported sleeping only 3 to 4 hours per night, being able to return to sleep on and off, using medications to sleep on the weekends, blacking out his bedroom windows and sleeping apart from his wife for years, and rising early.  He had no inappropriate behavior or obsessive or ritualistic behavior.  He had no panic attacks or homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence.  He was able to maintain minimum levels of personal hygiene and had no problems with activities of daily living.  His memory was normal.  

His PTSD symptoms included recurrent distressing dreams of the event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; feelings of detachment or estrangement from others; and difficulty falling or staying asleep and exaggerated startle response.  His PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms were chronic.  He experienced mild-to-moderate recollections on a monthly basis.  He had a stronger reaction to unexpected intrusions in to his personal space, remaining startled or irritated for a period of seconds to minutes before being able to move on.  He had experienced recollections over the past 30 or more years, but the frequency of the recollections had decreased.  He had no problems with vocational functioning or interpersonal relationships.

The examiner assigned a GAF score of 70 and commented that the Veteran experienced periods of mild-to-moderate stress related to transient, expected, and adjustment issues.  He had some symptoms of PTSD, but insufficient symptoms for a full diagnosis.  His mental-disorder symptoms were not severe enough to interfere with his occupational and social functioning.

The report of an earlier November 2008 psychiatric consultation indicates the Veteran's chief complaint was not sleeping well.  He had had difficulty sleeping for years and was only able to fall asleep from about 10:30 pm to 3 am.  He did not recall any dreams, but had awakened soaking wet.  His wife had been sleeping in a separate room for years because of his restlessness during sleep and her fear of being hurt.  When he awakened, he would check everything, including the doors, garage, and yard, to make sure no one was there.  He could not stand to be touched and closeness bothered him.  He startled easily, was hypervigilent, and had swung at people if they surprised him by walking behind him.  Loud noises startled him.  He did not watch news about war.  He had flashbacks, was emotionally numb and detached, and indifferent to life and death.  He found it hard to talk about his Vietnam experiences.

His hobbies and activities included watching sports and doing yard work.  He had no history of violence, legal issues, or suicide attempts.  He had no history of alcohol use, but smoked cigarettes.   His appearance, eye contact, gait, and posture were within normal limits.  His speech was of normal rate and rhythm.  His attitude and behavior were cooperative though despondent.  He showed no apparent involuntary movements.  His mood was anxious and dysphoric with anhedonia.  His affect was tearful and tense.  His thought processes were logical, coherent, and goal-directed.  His exhibited helplessness, worthlessness, guilt, and pessimism.  He denied suicidal or homicidal ideation.  He had flashbacks and dissociative episodes.  He was oriented as to person, time, place, and situation.  His memory was intact.  His conversation was intact and abstraction ability adequate.  His intellectual ability was average.  He understood problems and was able to verbalize possible solutions to problems.  He was able to understand his treatment plan and make informed decisions.  His strengths were his ability to express himself verbally, a good work record and education, being aware of having a problem, and being motivated for treatment.

The Veteran also has submitted supporting lay statements - both from him personally and L.K.C. regarding the extent and severity of the symptoms.  These statements generally reiterate the information contained in the VA exam report and psychiatric consultation.  However, in his August 2009 NOD, the Veteran also discussed his occupational functioning.  He indicated that, while it is true he can manage his daily affairs and maintain employment, he is a workaholic - often working two jobs or working full time and going to school.

Considering this entire body of medical and lay evidence, some indicates the Veteran's symptoms are just relatively mild or transient - for which the existing 10 percent rating is most appropriate, whereas some of the other evidence also indicates his symptoms are slightly more severe, indeed chronic (meaning likely permanent and recurring), and of such a nature and severity as to justify assigning a higher 30 percent rating.  38 C.F.R. §§ 4.3 and 4.7 work in concert, however, and require the Board to assign the higher of these two ratings when there is this equivocality as to which rating is most appropriate.

More to the point, as mentioned, the June 2009 VA C&P Exam provides a GAF score of 70.  And according to the DSM-IV, this GAF score indicates just some mild symptoms or some difficulty in social, occupational, or school function, but generally functioning well, with some meaningful interpersonal relationships.  So this GAF score seems most commensurate with the existing 10 percent rating.  See 38 C.F.R. § 4.130, DC 9440.  

However, this report also indicates the Veteran's symptoms included chronic sleep impairment that interfered with his daily activity, recurrent distressing dreams, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, feelings of detachment or estrangement from others, exaggerated startle response, and mild-to-moderate recollections on a monthly basis.  So these several symptoms more nearly approximate the requirements for a higher 30 percent rating.  See id.

Therefore, since there is probative evidence both for and against assigning this higher 30 percent rating, there is reasonable doubt as to which rating is most appropriate.  And when this occurs, this doubt is resolved in the Veteran's favor and the higher rating assigned.  38 C.F.R. §§ 4.3, 4.7.  So he is entitled to the higher 30 percent rating for his adjustment disorder with symptoms of PTSD.

As the Veteran appealed his initial rating, the Board is bound to consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26.  With this in mind, the report of the November 2008 psychiatric consultation essentially indicates he had symptoms generally of the same type and severity as those reflected in the report of his June 2009 VA C&P Exam.  That is, the November 2008 psychiatric consultation report indicates his symptoms primarily included sleep disturbances, night sweats, hypervigilence, startle response, flashbacks, emotional detachment, avoidance of stimuli that reminded him of his service, anxious and dysphoric mood with anhedonia, tearful and tense affect, and feelings of helplessness, worthlessness, guilt, and pessimism.  So he met the requirements for this higher 30 percent rating even then, in November 2008, although no higher rating.  See 38 C.F.R. § 4.130, DC 9440.  This higher 30 percent rating, therefore, will date back to the contemporaneous receipt of his claim for service connection in December 2008, but cannot be "staged" because his mental disorder has never been more than 
30-percent disabling since the receipt of this claim.


Finally, the Board finds no reason to refer this claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment (meaning above and beyond that contemplated by the now higher 30 percent schedular rating), suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  So the Board is not obligated to remand this case for consideration of an extra-schedular rating.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for bilateral hearing loss is denied.

However, a higher 30 percent initial rating is granted for the adjustment disorder with PTSD symptoms, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


